DETAILED ACTION
Claims 1-34 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 63/027055 filed on 5/19/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable recording medium in light of the supporting disclosure is broad enough to encompass transitory embodiments. “A computer-readable storage medium” is detailed in the specification as any type of medium or device capable of transporting the encoded video data from 
Non-limiting examples of claims that are not directed to one of the statutory categories: i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed.Cir. 2007).
A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and also transitory propagating signals in view of the ordinary and customary meaning of computer readable media, particularly when the specification does not limit the computer readable medium to one that is non-transitory. See MPEP 2111.01

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 19, 20, 22, 26, 27, 30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al, US 2012/0207227 A1 (Tsai).

Regarding Claim 1, Tsai discloses a method of decoding video data, the method comprising: 
determining that adaptive loop filter (ALF) information can be present in a picture header of a picture and cannot be present in a slice header; in response to determining that the ALF information can be present in the picture header and cannot be present in the slice header, determining that a picture header syntax structure is not present in the slice header (Tsai [0058] – When pps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing and accordingly pps_info( ) and pps_alf_param( ) are transmitted in the PPS. In this case, slice_info( ) and slice_alf_param( ) are not included in the slice header); and 
decoding the picture according to the determination that the picture header syntax structure is not present in the slice header (Tsai [0069] – The operations at the decoder side corresponding to the above example are described as follows. The PPS 0 is received and information sharing is enabled according to pps_use_more_pps_info_flag in PPS 0. Accordingly, shared information such as ALF coefficients related parameters and non-ALF common information are used for all 9 slices in the first picture. Furthermore, the decoder receives further information such as ALF CU ON/OFF control related parameters in each of the 9 slice headers in the first picture. ALF is then applied to each slice according to ALF coefficients related parameters in PPS 0 and the ALF CU ON/OFF control related parameters in respective slice header. The decoder then proceeds to receive PPS).

Regarding Claim 3, Tsai discloses the method of claim 1, wherein determining that the ALF information can be present in the picture header and cannot be present in the slice header comprises determining that a value of a syntax element indicates that the ALF information can be present in the picture header and cannot be present in the slice header (Tsai [0058] – When pps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing and accordingly pps_info( ) and pps_alf_param( ) are transmitted in the PPS. In this case, slice_info( ) and slice_alf_param( ) are not included in the slice header).

Regarding Claim 7, Tsai discloses the method of claim 1, wherein decoding the picture according to the determination that the picture header syntax structure is not present in the slice header comprises decoding the ALF information in the picture header, the method further comprising filtering the decoded picture using the ALF information (Tsai [0054] – The video encoder will determine whether a block is subject to ALF or not, and uses an ALF flag to signal the ON/OFF decision for each block so that a decoder can apply ALF accordingly. Typical ALF is a linear spatial filter where the filter is specified by its coefficients. Filter information such as coefficients can be incorporated in the bitstream so that a decoder may recover filter information and apply the ALF accordingly).

Regarding Claim 8, Tsai discloses the method of claim 1, further comprising determining that partitioning of the picture into sub-pictures or slices is enabled (Tsai [0056] – a picture can be partitioned into multiple LCU-aligned slices, and the ALF parameters are adapted at picture level).

Regarding Claim 19, Tsai discloses the method of claim 1, further comprising encoding the picture prior to decoding the picture (Tsai Fig.13-14).

With regard to claim 20, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 20. [The Tsai further discloses a memory configured to store video data and one or more processors implemented in circuitry (see Tsai [0084])]

With regard to claim 22, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 22.

With regard to claim 26, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 26.

With regard to claim 27, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 27.

With regard to claim 30, the claim limitations are essentially the same as claim 19 but in a different embodiment. Therefore, the rational used to reject claim 19 is applied to claim 30.

Regarding Claim 32, Tsai discloses the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Tsai [0084] – The invention may also involve a number of functions to be performed by a computer processor).

With regard to claim 33, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 33. [The Tsai further discloses a computer-readable storage medium (see Tsai [0084])]

With regard to claim 34, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 34. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Chen et al, US 2012/0082244 A1 (Chen).

Regarding Claim 4, Tsai discloses the method of claim 3, as outlined above.
However, Tsai does not explicitly disclose the syntax element indicating that the ALF information can be present in the picture header and cannot be present in the slice header comprises a pps_alf_info_in_ph_flag syntax element of a picture parameter set (PPS), and wherein the picture includes data referring to the PPS. 
Chen teaches the syntax element comprises a pps_alf_info_in_ph_flag syntax element of a picture parameter set (PPS), and wherein the picture includes data referring to the PPS (Chen [0030] – The only syntax change is to add one flag, region_adaptation_flag, in ALF parameter set, alf_param( ), of the slice header or the picture parameter set (PPS) to select between the pixel-based ALF and region-based ALF or between the block-based ALF and the region-based ALF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Tsai to have the syntax element comprises a pps_alf_info_in_ph_flag syntax element of a picture parameter set (PPS), and wherein the picture includes data referring to the PPS, as taught by Chen. One would be motivated as the picture data may contain information ALF data in the PPS as to how the ALF can be carried out.

With regard to claim 23, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 23.

Claims 5, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Bossen, US 2021/0306672 A1 (Bossen).

Regarding Claim 5, Tsai discloses the method of claim 1, as outlined above.
However, Tsai does not explicitly disclose the syntax element indicating whether the picture header syntax structure is present in the slice header comprises a sh_picture_header_in_slice_header_flag syntax element.
Bosson teaches the syntax element indicating whether the picture header syntax structure is present in the slice header comprises a sh_picture_header_in_slice_header_flag syntax element (Bosson [0072] – In JVET-Q2001, a PH syntax structure may be present in the slice header of a VCL NAL unit or in a PH NAL unit of the current PU).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Tsai so the syntax element indicating whether the picture header syntax structure is present in the slice header comprises a sh_picture_header_in_slice_header_flag syntax element, as taught by Bosson. One would be motivated as each slice header contains information from the picture header to provide uniformity in the structure.

With regard to claim 24, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 24.

Regarding Claim 31, Tsai discloses the device of claim 20, as outlined above.
However, Tsai does not explicitly disclose a display configured to display the decoded picture.
Bosson teaches a display configured to display the decoded picture (Bosson Fig.1 – Display 126).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Tsai to display the decoded picture, as taught by Bosson. One would be motivated to as a display is a means to display the decoded photo.

Allowable Subject Matter
Claims 2, 6, 9-18, 21, 25, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483